                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


NORTHERN PLAINS RESOURCE                          CV 19-44-GF-BMM
COUNCIL, BOLD ALLIANCE, NATURAL
RESOURCES DEFENSE COUNCIL,                        ORDER GRANTING
SIERRA CLUB, CENTER FOR                           MOTION TO INTERVENE
BIOLOGICAL DIVERSITY, and FRJENDS                 BY TC ENERGY
OF THE EARTH,                                     CORPORATION

                         Plaintiffs,
      vs.

UNITED STATES ARMY CORPS OF
ENGINEERS and LT. GENERAL TODD T.
SEMONITE (in his official capacity as U.S.
Army Chief of Engineers and Commanding
General of the U.S. Army Chief of
Engineers),
                         Defendants.


      Applicants for intervention, TransCanada Keystone Pipeline, LP and TC

Energy Corporation, have filed an unopposed motion to intervene in this action as

of right pursuant to Federal Rule of Civil Procedure 24(a). The Court finds good

cause for the motion.

      Accordingly, IT IS HEREBY ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that TransCanada Keystone Pipeline, LP and

TC Energy Corporation shall file their answer or dispositive motion in response to
the complaint within seven days of the Federal Defendants' filing of an answer or

dispositive motion.

      DATED this _23rd
                     _ day of July 2019.



                                      Brian M . Morris
                                      United States District Court Judge
